The court in their charge told the jury that Stewart being an issuing commissary, had no right to make the purchase, on behalf of the publick; yet such might have been the understanding, and it being a question altogether of intention, it was for the jury to decide between the parties, Macheath v. Haldimand (a)
Note — See 1 Comyn on Contracts 272. for the different cases that have occurred in the English Courts upon this point.
The court further said, that if the letter contained an assumption by Stewart in his private capacity, he was personally responsible; if it was meant as a mere offer to assist Johnson in effecting a sale to the publick, he was not liable: that the general rule of law was, that words were to be taken most strongly against the party using them.
The Jury disallowed the set off and found a verdict for the amount of the Bond.

 1 T- R opmiopof-/*i???V Bnllert